

115 HR 4766 IH: Positive Train Control Implementation and Financing Act of 2018
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4766IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. DeFazio (for himself, Mr. Capuano, Mr. Larsen of Washington, Mr. Sean Patrick Maloney of New York, Mr. Heck, Mr. Kilmer, Mr. Smith of Washington, Ms. Jayapal, and Ms. DelBene) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to prohibit further extension of requirement to implement
			 positive train control beyond December 31, 2018, and for other purposes.
	
 1.Short titleThis Act may be cited as the Positive Train Control Implementation and Financing Act of 2018. 2.Prohibition on further extension of requirement to implement positive train controlSection 20157 of title 49, United States Code, is amended—
 (1)in subsection (a)(2)— (A)by striking subparagraph (B);
 (B)by redesignating subparagraph (C) and (D) as subparagraphs (B) and (C), respectively; (C)in subparagraph (B) (as redesignated by subparagraph (B)) by striking , including any alternative schedule and sequence, as applicable,; and
 (D)in subparagraph (C) (as redesignated by subparagraph (B)) by striking including any amendments or any alternative schedule and sequence approved by the Secretary under paragraph (3) and inserting including any amendments to such plan;
 (2)by striking subsection (a)(3); (3)in subsection (c)(1)(C) by striking or subsection (a)(2)(B);
 (4)in subsection (c)(2) by striking or any alternative schedule and sequence approved by the Secretary; (5)in subsection (e)—
 (A)in paragraph (2) by inserting and at the end; (B)in paragraph (3) by striking subsection (a)(2)(C); and and inserting subsection (a)(2)(B).; and
 (C)by striking paragraph (4); and (6)by striking subsection (g)(4)(A)(iii) and inserting the following:
				
 (iii)requiring the submission, as part of the revised plan under subsection (a)(1), of only a schedule and sequence under subsection (a)(2)(A)(iii)(VII)..
 3.Grants for certain entities to implement positive train controlSection 20157 of title 49, United States Code, is further amended by adding at the end the following:
			
				(m)Grants for certain entities To implement positive train control
 (1)In generalThe Secretary shall provide grants to entities providing regularly scheduled intercity or commuter rail passenger transportation to implement positive train control systems under this section.
 (2)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out paragraph (1) $2,572,000,000, to remain available until December 31, 2018..
 4.Prohibition on provision of certain new routesSection 20157 of title 49, United States Code, is further amended by adding at the end the following:
			
 (n)Prohibition on provision of certain new routesAn entity providing regularly scheduled intercity or commuter rail passenger transportation may not begin service on any new route that is subject to the requirements of this section unless a positive train control system is fully implemented and operational on such route..
		5.Reporting requirements
 (a)Quarterly and annual progress reportsAmtrak shall include in each annual progress report required under 20157(c) of title 49, United States Code, and each quarterly progress report required by the Federal Railroad Administration a detailed status report on the progress made toward implementing a positive train control system on each route Amtrak owns or operates intercity passenger rail transportation, including the Northeast Corridor, each long distance route, and each State-supported route. Amtrak shall provide such information by route and include, at a minimum, the information required on the Federal Railroad Administration’s Quarterly PTC Progress Report Form (FRA F 6180.165).
 (b)DefinitionsIn this section, the terms Northeast Corridor, long distance route, and State-supported route have the meanings given the terms in section 24102 of title 49, United States Code. 